Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13-20 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Web et al (US 2008/0103059, hereinafter “Webb”).
In regards to claims 13, Webb discloses a method of analysis of biological analytes comprising providing device having microcolums and immobilizing biological materials (as for example, DNA, RNA, Oligonucleotide, peptides and proteins that binds to biological analytes/targets) on the surface of the microcolumns (claims 94, 101, 102; paragraph [0016]); providing a microtiter plate with a number of wells corresponding engaging (i.e. inserting) the microcolumns into the wells of the microtiter plate, wherein the wells of the microtiter plate contains assay solution having the analytes/targets and allowing said biological materials with the biological analytes (claims 95-96, 98, 103, and 104; paragraphs [0012],  [0053], [0062]).

    PNG
    media_image1.png
    302
    514
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    481
    media_image2.png
    Greyscale

Webb does not specifically disclose immobilizing antibodies on the surface of microcolumns.
However, Webb teaches that one may immobilize one kind of biological or chemical molecule on one surface, as for example, an antibody or protein array on one surface (paragraph [0011]). 
Webb does not teach analyte is molecules secreted by immune cell but however, Webb teaches that the wells may contain assay solution for a variety of uses including cellular materials (paragraph [0013] and [0016]). Therefore, one of ordinary skilled in the art from the description in mid of Webb, can easily envisage detection of various analytes including analytes secreted by various types of cells by immobilizing specific biding partners (as for example antibody against the analytes to be determined) with the expectation of expanding the arsenal detection analytes using the microcolumns immobilized with various binding partners with a reasonable expectation of success. Since the basic concept detection of analytes utilizing binding partners immobilized 
In regards to claims 14 and 15, Webb teaches that the microcolum surface can be fabricated from a number of different materials including organic like polymers or copolymers such as polypropylene, polystyrene, polyethylene etc. (paragraph [0082]). Webb teaches that copolymers with reactive functional groups can also be used to mold microcolumns, for example, using poly(styrene-co-maleic anhydride) group to which molecules containing primary amino or hydroxyl groups can be attached by covalent means (paragraph [0086]).
In regards to claim 16, and 17, Web teaches that the after the initial forming of the microcolumn surface, further chemical modification of the microcolums surface could be employed to achieve bio-reactive and bio-compitable properties. The coating of amino, carboxyl, hydroxyl, anhydride groups, etc., which would permit biological molecules such as peptides, proteins etc. to be immobilized by either covalent chemistry or non-covalent or electrostatic bonding (paragraphs [0085-0087]). The coating groups as described above can be considered as ligand the binds the antibody or other binding partner on the surface of microcolumns. In regards to attaching ligands by dispensing with a microarray spotter, Webb teaches immobilizing the biological or chemical material on the microcolum surface, which would obviously require dispensing on the microcolums and dispensing either with hand or utilizing automation with microarray spotter for multiplexing and/or automation would be within .
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Web et al (US 2008/0103059, hereinafter “Webb”) as described above for claims 13-17 and further in view of Charych et al (US 7,148,058 B2, hereinafter “Charych”).
Webb as described above makes obvious of immobilizing various binding partners including antibody on the surface of microcolumns and detection of analytes by inserting the microcolumns into microwell chip containing analytes for binding and detection of the analytes. 
As described above, Webb discloses coating the surface with polymers and/or copolymers and providing various reactive groups/ligands for immobilization of biological or chemical materials.
Webb, however, does not disclose heterobifunctional linker and or biotin/streptavidin adaptors for immobilization of the biological and chemical materials.
Charych discloses various process for immobilization of proteins on various surfaces for protein microarrays (abstract). Charych teaches activating surfaces with various heterobifunctional groups useful for immobilization of various protein biomolecules. 

    PNG
    media_image3.png
    736
    385
    media_image3.png
    Greyscale
. Carych also teaches activating the surface with biotin/avidin adapter system for immobilization of various biotin conjugated protein biomolecules

    PNG
    media_image4.png
    420
    480
    media_image4.png
    Greyscale
(figs 2A-2E and claims 1-17; col.11, lines 48-67). 
Therefore, from the above description in mind of Charych, it would be obvious to one of ordinary skilled in the art to envisage various reactive groups/adapters including biotin/avidin system with the expectation of providing and expading the surface of Webb with various reactive groups for immobilization of various biomolecules with a reasonable expectation of success.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Web et al (US 2008/0103059, hereinafter “Webb”) in view of Charych et al (US 7,148,058 B2, hereinafter “Charych”) as described above for claims 13-19 and further in view of Tuttle et al (US 9,785,533, hereinafter “Tuttle”).
Webb in view of Charych has been described above that makes the surface of Webb obvious with various reactive groups including heterobifunctional linkers and adapters including biotin/avidin system for immobilization of various biomolecules.
Webb in view of Charych do to teach carboxyphenyl boronic acid as linker/adaptur for immobilization of biomolecule on the surface.
Tuttle teaches various bioorthgonal phenyl boronic acid derivative and teaches attachment of biomolecules on surface utilizing carboxyphenyl boronic acid heterobifunctional linker (See example 12). Tuttle teaches attaching bifunctional ortho-carbonyl phenylboronic acid linker to solid support to appropriately functionalized solid supports and teaches that the production is within the ordinary skilled in the art. Tuttle teaches that the reaction generally approaches the ideal “click chemistry” profile; it occurs without toxic reacgents in aqueous solution at neutral pH, with high reaction yields, rapid and spontaneous initiation and lack of cross reactivity in physiological environment.
Therefore, given the fact that Webb envisage various functional group for immobilization of biomolecules and various linkers/adaptors are obvious in view of Charych, it would be obvious of also include biorthogonal linkers such as carboxyphenyl boronic acid linker for surface immobilization of biomolecules because Tuttle teaches that immobilization can occurs without toxic reagents in aqueous .
Response to argument
Applicant's arguments and amendments filed 02/23/2021 have been fully considered and but are not persuasive to overcome the rejection under 35 USC 103. Moreover, Applicant’s arguments have been rendered moot in view of the modified rejection as described in this office action necessitated by Applicant’s amendments.
Applicant argued that the claims are amended to include the limitations: the antibodies are chosen to target a molecule secreted by an immune cell and to add the additional steps of (1) preparing a mixture containing the molecules secreted by an immune cell, (2) dispensing the mixture into at least one microwell on a microwell chip, and (3) determining the level of the target molecule within the mixture. Applicants argued that the Office Action did not indicate that the referenced prior art disclosed the newly added claim limitations to independent claim 13.
Webb teaches that one may immobilize one kind of biological or chemical molecule on one surface, as for example, an antibody or protein array on one surface (paragraph [0011]). Webb does not teach analyte is molecules secreted by immune cell but however, Webb teaches that the wells may contain assay solution for a variety of uses including cellular materials (paragraph [0013] and [0016]). Therefore, one of ordinary skilled in the art from the description in mid of Webb, can easily envisage which would obviously require dispensing on the microcolums and dispensing either with hand or utilizing automation with microarray spotter for multiplexing and/or automation would be within the purview of one of ordinary skilled in the art and thus would be obvious to one of ordinary skilled in the art. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Moreover, as evidenced from the attached reference (Datar et al, Biosensors 2015), spotting molecules using microarray spotter for automation is widely known and within the purview of one of ordinary skilled in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641